Title: From John Adams to George Washington Adams, 31 January 1821
From: Adams, John
To: Adams, George Washington



my dear George
Montezillo January 31st. 1821

I thank you for your letter of the 31st. as well as for that from New York—I have been reduced so low in health that I have not been able to write answers to letters as I used to—Your letter to Claudious was sent to him, as soon as it was received—I have long been anxious for your Mother—presuming her to be unwell—And rejoice in her Convalescence—
I am impatient to hear Your admiration of the Oratory of Mr Randolph—Our National affairs at present are in an awkward situation—The relation between the Union, and Missouri, is Novel—
We are all pritty well here—The sleighing was never finer—and the weather never Colder—and the sleding is so good that we are able to get a bout a Cord of Wood a day, from the Wilderness—and that is pritty near the quantity we burn a day—We have almost as many fires going as your friend Feron says, I have Rooms in the House—But I can assure him, that I have several rooms that have no fires in them—to be sure, it is true, my House is sufficiently republican—but as my Countrymen give me no credit for that virtue, I am not sorry that Foreigners do—
If I may judge of your taste and feeling, by my own—you must have great delight in hearing the Oratory in Senate, and the house, and the supreme Court—for I spent a whole month in an easy delightful trance—in hearing the innumerable Orators of all sects, parties, and denominations, in our grand Convention—an entertainment which I have not enjoyed for many years—
I am sorry to hear you complaining so often of ill health—I advise you to live upon bread and Water—to make this diet luxury I allow you to put a piece of toasted bread in to the water—with this regimen your head will always be clear—your stomach light, your temper serene and your whole body free from pain—and you will make more improvement in science and literature in one day, than you can in a week, if you eat meat, drink wine, and smoak Cigarrs; you will never be well unless you ride ten miles a day, or walk a mile—If young Men will not learn the necessity of living upon a cooling diet, if they study, they must die—I suppose you will say as most young Men do—I had rather die—but if you are so determined do not blame your / affectionate Grand Father
John Adams